In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Rockland County (O’Rourke, J.), dated May 30, 2001, which denied his motion to restore the matter to the trial calendar.
Ordered that the order is reversed, without costs or disbursements, and the motion is granted.
Under the circumstances of this case, the Supreme Court should have granted the plaintiffs motion to restore the matter to the trial calendar. Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.